DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 9, 14, 16, 18, and 20 are objected to because of the following informalities:
Claim 9 Ln.2: the clause “extending from the base” should be amended to recite “extending from the body” since figure 1 of Applicant’s figures show the fins (135) extending from the body (130) of the heat sink (112) and not the base of the heat sink carrier.
Claim 14 Lns.1-2: the clause “further comprising one or more electronic devices disposed” should be amended to recite “wherein the one or more electronic devices are disposed” since it is believed that the “one or more electronic devices” are supposed to refer back to the “one or more electronic devices” of claim 1.
Claim 16 Ln.2: the clause “a circuit board” should be amended to recite “the circuit board” since the antecedent basis is established in the preamble.
Claim 18 Lns.1-2: the clause “a circuit board” should be amended to recite “the circuit board” since the antecedent basis for the circuit board is provided in the preamble of claim 16.
Claim 20: the clause “wherein the base portion comprises a pair of surfaces disposed at a first angle with respect to the base portion” should be amended to recite “wherein the heat sink comprises a pair of surfaces disposed at a first angle with respect to the base portion” since the base portion cannot have surfaces that is formed at an angle with respect to itself, and so that the limitation is consistent with paragraph [0032] of Applicant’s specification.
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, and 15 of U.S. Patent No. 11,134,591 (Referred to as Reference Patent) in view of Simon (US 20140036451).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application are rejected as being unpatentable over the claims of the Reference Patent in view of Simon.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the Instant Application and the Reference Patent.
Instant Application: 17/446,346
Reference Patent: US 11,134,591
1) A circuit board assembly comprising: a circuit board having a first surface; a heat sink carrier disposed on the first surface and comprising: a base coupled to the first surface (scope encompassed by “a base positioned to contact the first surface of the circuit board”) and comprising: a first end; and a second end opposite the first end (the “first end” and “second end” is encompassed by “two opposite edges”); a first resilient arm extending from the first end (scope encompassed by “each resilient arm located at a different one of the opposite edges”); a second resilient arm extending from the second end (scope encompassed by “each resilient arm located at a different one of the opposite edges”); and a heat sink abutting the base between the first and second resilient arms to transfer heat from one or more electronic devices to the heat sink via the heat sink carrier.
1) A circuit board assembly comprising: a circuit board having a first surface and a second surface opposite the first surface; a heat sink carrier disposed on the first surface of the circuit board, the heat sink carrier comprising: a base positioned to contact the first surface of the circuit board, the base including two opposite edges; and at least one clamp portion comprising two resilient arms, each resilient arm located at a different one of the opposite edges of the base to receive a heat sink; wherein the base is positioned between the two resilient arms; wherein the heat sink is positioned in the base of the heat sink carrier between the two resilient arms to transfer heat from one or more electronic devices to the heat sink via the heat sink carrier; and wherein the one or more electronic devices are disposed on the second surface of the circuit board opposite the heat sink carrier.

However, claim 1 of the Reference Patent does not explicitly claim:
A heat sink abutting the base between the first and second resilient arms.
Simon however teaches (Figs.1-2):

See next page→
A heat sink (14) abutting (Fig.1: beams 42 that make up the base 40 abut/directly touch the heat sink 14 and are placed between the first and second resilient arms 44) the base (40) between the first and second resilient arms (44).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Simon to modify the claimed device of the Reference Patent such that the heat sink abuts the base between the first and second resilient arms, as claimed, in order to achieve more secure connection between the heat sink and the heat sink carrier due to the two components abutting each other and having good friction contact with one another.
Claims 2-5 of the Instant Application are encompassed by claims 5-7 of the Reference Patent.
Claim 9 of the Instant Application is encompassed by Claim 15 of the Reference Patent.
Claim 14 of the Instant Application is encompassed by Claim 1 of the Reference Patent.
Claim 15 of the Instant Application is encompassed by claim 8 of the Reference Patent. 

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 16, and 18-19 of U.S. Patent No. 11,134,591 (Referred to as Reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Reference Patent anticipate the claims of the Instant Application.  Please see the table below, where the bolded limitations indicate the corresponding limitations between the Reference Patent and the Instant Application.
Instant Application: 17/446,346
Reference Patent: US 11,134,591
16) A method of assembling a circuit board comprising: coupling a heat sink carrier to a first surface of a circuit board, the heat sink carrier comprising: a base portion positioned to contact the first surface of the circuit board and comprising two opposite edges; and two resilient arms, each resilient arm located at a different one of the two opposite edges, wherein the base portion is positioned between the two resilient arms; and coupling a heat sink to the base portion of the heat sink carrier between the two resilient arms without any fasteners or adhesives.
1) A circuit board assembly comprising: a circuit board having a first surface and a second surface opposite the first surface; a heat sink carrier disposed on the first surface of the circuit board, the heat sink carrier comprising: a base positioned to contact the first surface of the circuit board, the base including two opposite edges; and at least one clamp portion comprising two resilient arms, each resilient arm located at a different one of the opposite edges of the base to receive a heat sink; wherein the base is positioned between the two resilient arms; wherein the heat sink is positioned in the base of the heat sink carrier between the two resilient arms to transfer heat from one or more electronic devices to the heat sink via the heat sink carrier; and wherein the one or more electronic devices are disposed on the second surface of the circuit board opposite the heat sink carrier.

16) The circuit board assembly of claim 1, wherein the heat sink is coupled to the heat sink carrier without any fasteners of adhesives.
16) A method of assembling a circuit board comprising: coupling a heat sink carrier to a first surface of a circuit board, the heat sink carrier comprising: a base portion positioned to contact the first surface of the circuit board and comprising two opposite edges; and two resilient arms, each resilient arm located at a different one of the two opposite edges, wherein the base portion is positioned between the two resilient arms; and coupling a heat sink to the base portion of the heat sink carrier between the two resilient arms without any fasteners or adhesives.
18) A circuit board assembly comprising: a circuit board having a first surface and a second surface opposite the first surface; a heat sink carrier disposed on the first surface of the circuit board, the heat sink carrier including a base portion and two resilient arms, the base portion positioned to contact the first surface of the circuit board, the base portion including two opposite edges, and the two resilient arms each located at a different one of the opposite edges, wherein the base portion is positioned between the two resilient arms; and a heat sink, the heat sink having a surface disposed in the base portion of the heat sink carrier between the two resilient arms without any fasteners or adhesives, to transfer heat from one or more electronic devices to the heat sink via the heat sink carrier; and wherein the one or more electronic devices are disposed on the second surface of the circuit board opposite the heat sink carrier.

Claim 17 of the instant application is encompassed by claims 8 and/or 19 of the Reference Patent.
Claim 18 of the instant application is encompassed by claims 1 and/or 18 of the Reference Patent.
Claim 19 of the instant application is encompassed by claim 3 of the Reference Patent.
Claim 20 of the instant application is encompassed by claims 6-7 of the Reference Patent.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon (US 20140036451).
Regarding claim 1, Simon discloses (Figs.1-2):
A circuit board assembly comprising: a circuit board (24) having a first surface (top surface of 24); a heat sink carrier (18) disposed on the first surface and comprising: a base (40) coupled to (See Fig.2) the first surface and comprising: a first end (See Figure Below); and a second end (See Figure Below) opposite the first end; a first resilient arm (44- See Figure Below) extending from the first end; a second resilient arm (44- See Figure Below) extending from the second end; and a heat sink (14) abutting the base (40) between the first and second resilient arms (44) (Figs.1-2: the beams 42 that make up the base 40 abut/directly touch the heat sink 14 and are placed between the first and second resilient arms 44) to transfer heat from one or more electronic devices (29) to the heat sink (14) via the heat sink carrier (18) (Fig.1, [0014], and [0017]: it is because of the heat sink carrier 18 that heat from the electronic device 29 can be efficiently transferred to the heat sink 14).

See next page→

    PNG
    media_image1.png
    810
    792
    media_image1.png
    Greyscale

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bollesen (US 6243264) (of record, cited in the IDS).
Regarding claim 16, Bollesen discloses (Figs.2-4C and Col.4 Lns.39-43: the embodiment where thermally conductive grease is being used):
A method of assembling a circuit board (102) comprising: coupling a heat sink carrier (118) to a first surface (bottom surface of 102) of a circuit board (102), the heat sink carrier (118) comprising: a base portion (126) positioned to contact the first surface of the circuit board (102) and comprising two opposite edges (the edges that have 120 and 130 define the "two opposite edges") (Base Portion contacting the First Surface of the Circuit Board: see Fig.4C); and two resilient arms (120 and 130), each resilient arm located at a different one of the two opposite edges (Each Resilient Arm being Located at a Different One of the Two Opposite Edges: See Fig.2), wherein the base portion (126) is positioned between (See Fig.2) the two resilient arms (120 and 130); and coupling a heat sink (112) to the base portion (126) of the heat sink carrier (118) between the two resilient arms (120 and 130) without any fasteners or adhesives (Fig.4C and Col.4 Lns.39-43: in the embodiment where the thermally conductive grease is being used, the two resilient arms 120,130 will indirectly hold the heat sink 112 to the base portion 126 of the heat sink carrier 118, which is located between the two resilient arms 120,130).
Regarding claim 17, Bollesen further discloses:
A thermal interface material (Col.4 Lns.39-43: the thermally conductive grease is a thermal interface material that will be placed between the heat sink 112 and the heat sink carrier 118) between the heat sink carrier (118) and the heat sink (112).
Regarding claim 18, Bollesen further discloses:
Wherein coupling the heat sink carrier (118) to the first surface (bottom surface of 102) of a circuit board (102) comprises positioning (See Fig.2) the heat sink carrier (118) on the first surface opposite an electronic device (104) positioned (See Fig.2) on a second surface (upper surface of 102) of the circuit board (102), the second surface (top surface of 102) opposite the first surface (bottom surface of 102).
Regarding claim 19, Bollesen further discloses:
Wherein coupling the heat sink (112) to the base portion (126) comprises positioning the heat sink (112) against a clamping force (Col.4 Lns.3-8) exerted by the two resilient arms (120 and 130), the clamping force sufficient to retain the heat sink (112) within the heat sink carrier (118) (Fig.4C and Col.4 Lns.3-8: the clamping force produced by the resilient arms 120,130 will securely hold the heat sink 112 within the heat sink carrier 118).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 20140036451) in view of Brezina (US 5808236).
Regarding claim 2, Simon further discloses:
Wherein the heat sink (14) comprises: a body (34).
However, Simon does not disclose:
Wherein the heat sink comprises: a body; and a coupling member extending from the body.
Brezina however teaches (Fig.5):
See next page→
Wherein the heat sink (126) comprises: a body (See Figure Below); and a coupling member (134) extending from the body.

    PNG
    media_image2.png
    712
    781
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Brezina to modify the heat sink of Simon such that it has a coupling member that extends from the body, as claimed, in order to provide better thermal contact between the heat sink and the one or more electronic devices as taught by Brezina (Col.6 Lns.53-60 and Col.8 Lns.40-46).
See next page→
Regarding claim 3, modified Simon does not teach:
Wherein the coupling member is positioned against the base by the first and second resilient arms.
However, as discussed in claim 2 above, Brezina teaches:
The coupling member (134).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Brezina to further modify the device of modified Simon such that the first and second resilient arms position the coupling member against the base (i.e., having the first and resilient arms position the coupling member against the base via the body of the heat sink and the circuit board), in order to achieve the improved thermal contact as discussed in claim 2 above.
Regarding claim 4, Brezina further teaches1:
Wherein the coupling member (134) comprises a first surface (See Figure of Claim 2) and a second surface (See Figure of Claim 2).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Brezina to further modify the device of modified Simon such that when the heatsink is formed with the coupling member, as modified in claim 2 above, the coupling member has a first surface and a second surface that engages with the first and second resilient arms, as claimed, in order to achieve the improved thermal contact as discussed in claim 2 above.
Regarding claim 9, Simon further discloses:
A fin assembly (all of the fins 16 define the “fins assembly”) comprising one or more fin members (16) extending from the body (34).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 20140036451) and Brezina (US 5808236) as applied to claim 9 above, and further in view of Kreissig (US 7719842) (of record, cited in the IDS).
Regarding claim 10, Simon further discloses:
Wherein the heat sink carrier (18) is a first heat sink carrier and the heat sink (14) is a first heat sink (Fig.2: the shown assembly only has 1 heat sink carrier and 1 heat sink, which can be called the first heat sink carrier and the first heat sink respectively).
However, modified Simon does not teach:
Wherein the circuit board assembly further comprises: a second heat sink carrier disposed on the first surface of the circuit board, the second heat sink carrier comprising: a base coupled to the first surface and comprising: a first end; and a second end opposite the first end; a first resilient arm extending from the first end of the base of the second heat sink carrier; a second resilient arm extending from the second end of the base of the second heat sink carrier; a second heat sink abutting the base of the second heat sink carrier between the first and second resilient arms of the second heat sink carrier.
Kreissig however teaches (Fig.3):
Wherein the heat sink (20) is a first heat sink (Fig.3: the heat sink 20 is one of a plurality of heat sinks); and wherein the circuit board assembly (See Fig.3) further comprises: a second heat sink (22) that is disposed on the first surface (top surface of  30) of the circuit board (30), the second heat sink (22) positioned to transfer heat from the one or more electronic devices (40A-D).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kreissig to further modify the device of modified Simon such that the circuit board assembly further comprises a second heat sink that is provided on the first surface of the circuit board in order to optimize the performance of the circuit board assembly due to the increased number of electronic devices on the circuit board assembly, and thus allowing the circuit board to perform more complex processes while also providing adequate cooling for each of the one or more electronic devices via the heat sinks.
However, the above combination would still fail to teach:
A second heat sink carrier disposed on the first surface of the circuit board, the second heat sink carrier comprising: a base coupled to the first surface and comprising: a first end; and a second end opposite the first end; a first resilient arm extending from the first end of the base of the second heat sink carrier; a second resilient arm extending from the second end of the base of the second heat sink carrier; a second heat sink abutting the base of the second heat sink carrier between the first and second resilient arms of the second heat sink carrier.
However, it would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to duplicate the heat sink carrier of Simon such that the circuit board assembly comprises a second heat sink carrier that is disposed on the first surface of the circuit board and comprises has a base, a first resilient arm that extends from a first end of the base, and a second resilient arm that extends from a second end of the base so that the second heat sink abuts the base of the second heat sink carrier between the first and second resilient arms of the heat sink carrier, as claimed, in order to achieve the optimized performance of the circuit board with the adequate cooling as described above, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St Regis Paper Co. V. Bemis Co., 193 USPQ 8.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 11, modified Simon does not teach:
Wherein the second heat sink comprises a body; and a coupling member extending from the body and positioned against the base of the second heat sink carrier by the first and second resilient arms of the second heat sink carrier.
However, as discussed in claim 2 above, Brezina teaches:
Wherein the heat sink (126) comprises: a body (See Figure of Claim 2); and a coupling member (134) extending from the body.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Brezina to further modify the device of modified Simon such that the second heat sink has a body and a coupling member that extends from the body and is positioned against the base of the second heat sink carrier by the first and second resilient arms of the second heat sink carrier, as claimed, in order to provide an better thermal contact between the second heat sink and its respective electronic device due to the coupling member as taught by Brezina (Col.6 Lns.53-60 and Col.8 Lns.40-46).
Regarding claim 12, Brezina further teaches:
A fin assembly (Fig.5: the fins provided on the upper surface of the base defines the fin assembly) comprising one or more fin members (Fig.5: the fins) extending from the base (See Figure of Claim 2) of the heat sink (126).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Brezina to further modify the device of modified Simon such that the second heat sink comprises a second fin assembly that extends from the base of the second heat sink, as claimed, in order to further improve the heat dissipation capabilities of the second heat sink due to the fin assembly increasing the heat dissipation area.
Regarding claim 13, modified Simon further teaches:
Wherein a size of the first heat sink carrier and a size of the second heat sink carrier are the same (as modified in claim 10 above- the heat sink carrier of Simon was duplicated, and thus the size of the first heat sink carrier and the size of the second heat sink carrier will be the same).
However, modified Simon does not teach:
Wherein a size of the fin assembly of the first heat sink is different from a size of the second fin assembly.
However, modifying the size of the fin assembly of the first heat sink and/or the size of the fins assembly of the second heat sink such that they have a desired size, including as claimed (i.e., the second fin assembly having a different size that that of the fin assembly of the first heat sink), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to provide a more customized and efficient cooling means (i.e., the component that is larger in size and/or generates more heat, as modified by Kreissig in claim 10 above, can be coupled to the heatsink with the appropriate fin size to better ensure that heat is efficiently dissipated from the component and vice-versa), since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 20140036451) in view of Cheng (US 20070206361).
Regarding claim 15, Simon does not disclose:
A thermal interface material positioned between the heat sink carrier and the heat sink.
Cheng however teaches (Figs.1A-B and 3A-4B):
A thermal interface material ([0031]) positioned between the heat sink carrier (300) and the heat sink ([0022] and [0031]: the heat sink disposed on top of the plate 100) (Fig.4A: in the assembled state, the TIM that is placed on the heat sink carrier 300 will be between the heat sink that is placed on the plate 100 and the heat sink carrier 300).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Cheng to modify the device of Simon such that it has a thermal interface material that is positioned between the heat sink carrier and the heat sink in order to provide an improved mechanical holding means between the heat sink carrier and the heat sink due to the thermal interface material acting as an additional mechanical joint to better hold the two components together.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bollesen (US 6243264) (of record, cited in the IDS).
Regarding claim 20, Bollesen further discloses:
Wherein the heat sink (112) comprises a pair of surfaces (140-provided at both sides) disposed at a first angle with respect to the base portion (126) (Fig.4C: in the assembled state, the pair of surfaces will be at some angle with respect to the base portion 126); wherein the two resilient arms (120 and 130) extend from the base portion (130) at a second angle (See Fig.4C- theta2). 
However, Bollesen does not explicitly teach: 
Wherein the second angle is smaller than the first angle.
However, it would have obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to modify the size of the heat sink and/or the base of the heat sink carrier such that the pair of surfaces has a desired angle with respect to the base portion of the heat sink carrier, including as claimed (i.e., having an angle value that is greater than that of the second angle), in order to achieve the improved holding capabilities as disclosed by Bollesen (Col.6 Lns.50-57) (i.e., a spring clip assembly that imparts an even force on the heat generating component, and thus better preventing the heat sink from receiving damage), since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

The Office notes that independent claim 1 would be in condition for allowance once the claim is amended to incorporate all of the limitations of claims 2-5 or if amended to incorporate all of the limitations of claim 14, subject to the obviation of the objections noted above and subject to Applicant overcoming the double patenting rejection

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1-5, and at least in part, because claim 5 recites the limitations: “wherein the first surface of the coupling member is formed at a first angle with respect to the base; and wherein the first resilient arm extends from the base at a second angle with respect to the base”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 1-5, are believed to render the combined subject matter of claims 1-5, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections noted above, and subject to Applicant overcoming the double patenting rejection.

Regarding claim 14, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 14, and at least in part, because claim 14 recites the limitations: “one or more electronic devices disposed on a second surface of the circuit board opposite the heat sink carrier”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 14, are believed to render the combined subject matter of claims 1 and 14, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections noted above, and subject to Applicant overcoming the double patenting rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200111723: teaches a spring clip that is used to retain a heatsink to a circuit board.
US 20160106005: teaches using a retainer clip to hold a heatsink to a chip.
US 20090244851: teaches using a spring clip to retain a heatsink to a circuit board.
US 20070211445: teaches a spring clip that abuts a heatsink to retain the heatsink to a circuit board.
US 7072184: teaches using a spring clip to retain a heatsink to a circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: the word “engage” is broad.  As long as the first and second resilient arms engage/apply an elastic force with the coupling member, then the first and second resilient arms will also be engaged with a first surface and second surface of the coupling member as claimed (https://www.merriam-webster.com/dictionary/engage).